Order entered March 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01020-CV

                                 JERRY GRISAFFI, Appellant

                                                V.

 ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A REPUBLIC OF TEXAS BRANDS,
                         INC., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-15441

                                            ORDER
        Appellant has filed an emergency motion to strike or decrease amount of security; to stay

post judgment discovery and collection; and notice of trial court action. On our own motion, we

ORDER Dallas County District Clerk Felicia Pitre to file, no later than April 3, 2019, a

supplemental clerk’s record containing a copy of (1) the motion to determine the amount of

bond, deposit, or security; (2) any response and reply; and, (3) the trial court’s order. We further

ORDER appellee to file any response to appellant’s emergency motion no later than April 8,

2019.

        We STAY post-judgment discovery and enforcement of the judgment pending our

determination of appellant’s emergency motion.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE